Mr. Chief Justice Hollbrich delivered the opinion of the court: Claimant filed his complaint herein on January 18th, 1934 and alleges therein that on August 8th, 1933 he was crossing Michigan Avenue at the intersection thereof with 44th Street, in the City of Chicago, crossing from the southwest to the southeast comer of said intersection; that while he was crossing said street as aforesaid, and while he was in the exercise of all due care and caution, he was struck by an automobile owned by respondent, and driven by its agent, Thomas Phillips, an oil inspector of said respondent; and that as a result thereof claimant sustained serious and permanent injuries; — for which he claims damages in the amount of $5,000.00. The Attorney General has moved to dismiss the case for the reason that there is no liability on the part of the State under the facts set forth in the complaint. The law is well settled that the State in the exercise of its governmental functions, is not liable for the negligence of its servants and agents under the doctrine of respondeat superior, in the absence of a statute making it so liable. Hollenbeck vs. County of Winnebago, 95 Ill. 148; City of Chicago vs. Williams, 182 Ill. 135; Minear vs. State Board of Agriculture, 259 Ill. 549; Gebhardt vs. Village of LaGrange Park, 354 Ill. 234; Braun vs. State, 6 C. C. R. 104; Chumbler vs. State, 6 C. C. R. 138; Bucholz vs. State, 7 C. C. R. 241; Baumgart vs. State, 8 C. C. R. 220; Childress vs. State, 8 C. C. R. 223; Ryan vs. State, 8 C. C. R. 361. There is no statute imposing a liability upon the respondent in cases of this kind, and the motion of the Attorney General must therefore be sustained. Motion sustained. Case dismissed.